WRIGHT, C. J.
The general rule, independent of the Code, is, that a trustee is a necessary party. This general rule is not controverted by the appellant, and is recognized by the following among other authorities: Story Eq. Pl. 207, 209; 1 Danl. Ch. sections 293; McKinley v. Irvine, 13 Ala. 681; Cassady v. McDaniel, 8 B. Monroe 519. Says Mr. Story, sec. 209, supra: “if a bill be brought by a cestue que trust to foreclose a mortgage given to a trustee for his benefit, the trustee should be made, a party(citing Wood v. Williams, *2634 Madd. R. 186.) The trustee holds the legal estate in the thing demanded, and he must be before the court, says Mr. Daniels, page 259, “on account of the impossibility of otherwise preventing the assertion of the legal right in courts of law.” And in all cases in which the legal estate is vested in the trustee, or if he has no estate, when the circumstances are such, that in the event of the success of the complainant, the defendant may have a demand over against him, the trustee is a necessary party. Daniels 300.
Has this rule been changed by the Code ? The legal title, now as heretofore vests in the trustee. Let us look then at the provisions which appellant claims, changed the rule.
We are referred to sec. 1693, which provides that when an instrument is given to one person for the security of another, such other person if injured in consequence of a breach thereof, may sue thereon in his own name. This section, if intended to apply to cases of this character, will only aid the complainants to the extent that being beneficiaries they might in equity claim the benefit of the security — a right that they have independent of the Code. But it by no means removes the objections that the trustee was a necessary party. We are not of the opinion however, that this section was intended to supply, as was suggested by appellee, to cases of tort. The word injury, as used, means more than one tortious in its nature. Indeed, primarily and principally, it refers to matters of contract.
Again, appellants urge that by sections 1756-7, civil actions must be brought in the name of the real party in interest, and that this is a rule of practice, and is in no wise to affect substantial rights. These sections do no more however, than to enunciate the same rule stated in section 1693, upon this subject, and the remarks made upon that apply to these.
There is nothing in appellant’s suggestion that the facts stated in the bill takes the case out of the rule. The circumstance that the newspaper named in the deed, in which the notice of the sale was to be published, had been discontinued, and that the trustees could not therefore execute the *264trust without the aid of a court, only shows the necessity, and more clearly the right, of the beneficiary to invoke judicial aid, and by no means answers the objection that to the suit brought, the trustee should have been made a party. He does not stand as the mere agent of the parties, but as the middle man, so to speak, holding the legal title, which the discontinuance of the paper by no means divested. It may be that he was powerless to act in the manner pointed outin the deed, but he was not without legal title.
Judgment affirmed.